OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question answered in the affirmative. The Appellate Division correctly concluded that plaintiff failed to raise a triable issue of fact as to whether he suffered a serious left shoulder injury within the meaning of Insurance Law § 5102 (d) as a result of the underlying motor vehicle accident.
Concur: Chief Judge DiFiore and Judges Rivera, Abdus-Salaam, Stein, Fahey, Garcia and Wilson.